Exhibit 10.2

SHAREHOLDER SUPPORT AGREEMENT

THIS AGREEMENT is made as of the 26th day of September, 2006.

BETWEEN:

THE PERSONS NAMED ON SCHEDULE 4.1(B) HERETO,

(each such person a “Shareholder” and collectively, the “Shareholders”)

AND:

Millennium Pharmaceuticals, Inc., a corporation existing under the laws of the
State of Delaware

(the “Offeror”)

WHEREAS:

A.                                   The Shareholders are the registered and the
beneficial owners of and/or control the disposition of shares in the capital of
AnorMED Inc. (the “Company”), as more particularly described herein;

B.                                     The Shareholders understand that the
Offeror and the Company are, concurrently with the execution and delivery of
this Agreement, executing and delivering the Support Agreement providing for the
Offer;

C.                                     This Agreement sets out the terms and
conditions of the several agreement of each of the Shareholders (i) to tender
its Shares or cause the same to be tendered to the Offer and (ii) to abide by
the other restrictions and covenants set forth herein; and

D.                                    Each of the Shareholders acknowledges that
(i) the Offeror would not enter into the Support Agreement but for the execution
and delivery of this Agreement by the Shareholders, (ii) it is a condition of
the Offeror’s obligation under the Support Agreement to make the Offer that the
Shareholders enter into this Agreement with the Offeror, and (iii) in entering
into this Agreement, each of the Shareholders acknowledge that it is not and
should not be considered to be acting jointly and in concert with the Offeror in
making the Offer.


--------------------------------------------------------------------------------


NOW THEREFORE this Agreement witnesses that, in consideration of the premises
and the covenants and agreements herein contained, the parties hereto agree as
follows:


ARTICLE 1


INTERPRETATION

1.1                               Definitions

In this Agreement:

(a)                                  “affiliate” has the meaning assigned to
such term under the Securities Act (British Columbia);

(b)                                 “Shareholder’s Shares” means, in respect of
a Shareholder, (i) all Shares beneficially owned by such Shareholder, or over
which such Shareholder exercises control or direction, on the date hereof and
(ii) any Shares that become beneficially owned by such Shareholder, or over
which such Shareholder acquires control or direction, after the date hereof; and

(c)                                  “Support Agreement” means the support
agreement dated the date hereof between the Offeror and the Company, a true copy
of which has been delivered to the Shareholder simultaneously with this
Agreement being entered into.

1.2                               Definitions in Support Agreement

All terms used in this Agreement that are not defined in Section 1.1 or
elsewhere herein and that are defined in the Support Agreement shall have the
respective meanings ascribed to them in the Support Agreement.

1.3                               Schedules

The following Schedule attached hereto constitutes an integral part of this
Agreement:

Schedule 4.1(b) — Shareholders and Ownership of Shares


ARTICLE 2


COVENANTS OF THE OFFEROR


2.1                               OFFEROR TO MAKE OFFER

The Offeror agrees with each Shareholder that it shall comply with the terms of
the Support Agreement and, without limiting the generality of the foregoing, the
Offeror shall make or cause to be made the Offer for US$12.00 per Share having
the terms and conditions thereto set forth in the Support Agreement and as
required by the provisions of the Support Agreement.  In the event that another
entity affiliated with the Offeror makes the Offer in accordance with the terms
and conditions of the Support Agreement, the Offeror shall cause such other
entity to become a party to this Agreement, upon which such other entity shall
become entitled to exercise all of the rights of the Offeror and subject to all
of the obligations of the Offeror under this Agreement but the Offeror shall
continue to be jointly and severally liable for all such obligations.

2


--------------------------------------------------------------------------------


2.2                               Changes to Offer

The Offeror shall not, without the prior written consent of each Shareholder,
amend the Support Agreement or the Offer to:  (i) vary or waive the Minimum
Condition; (ii) decrease the consideration per Share; (iii) change the form of
consideration payable under the Offer (other than to add additional
consideration, whether in the form of cash or securities of the Parent or
otherwise); (iv) decrease the number of Shares in respect of which the Offer is
made; (v) impose additional conditions to the Offer; (vi) otherwise vary the
Offer (or any terms or conditions thereof) in a manner which is adverse to the
Shareholder; or (vii) extend the period of time for mailing the Offer , except
as contemplated in section 2.1(c) of the Support Agreement.


ARTICLE 3


COVENANTS OF THE SHAREHOLDER


3.1                               GENERAL

Each Shareholder hereby covenants and irrevocably agrees, on a several basis, in
favour of the Offeror that, from the date hereof until the earlier of the
termination of this Agreement in accordance with Article 5, except as permitted
by this Agreement, such Shareholder shall:

(a)                                  not, and shall cause its general partners
and their respective directors, officers, employees, financial advisors,
counsel, agents, trustees, partners or other representatives not to, directly or
indirectly, (i) solicit, initiate or encourage any Alternative Transaction
(ii) participate in any discussions or negotiations with any Person (other than
the Offeror and its Subsidiaries and their respective directors, officers,
employees, agents, financial advisors, counsel or other representatives) in
respect of any Alternative Transaction (other than to refer such Persons to the
provisions of this Agreement and the Support Agreement), (iii) provide any
confidential information relating to the Company or its Subsidiaries to any
Person in connection with any Alternative Transaction or (iv) otherwise
cooperate in any way with any effort or attempt by any other person to do or
seek to do any of the foregoing, provided, however, that nothing contained in
this section or the other provisions of this agreement shall prevent such
Shareholder or a nominee or representative of such Shareholder, if a director of
the Company, from taking any actions solely in his or her capacity as a member
of the Board of Directors in respect of an unsolicited bona fide Alternative
Transaction under the terms and conditions set out in the Support Agreement;

(b)                                 immediately cease and cause to be terminated
all existing discussions and negotiations, if any, with any third party or any
agent or representative of any third party conducted before the date of this
Agreement with respect to any Alternative Transaction and request the return or
destruction of all confidential written information provided in connection
therewith;

(c)                                  not release any third party from any
confidentiality or standstill agreement in respect of the Company that it is
party to;

3


--------------------------------------------------------------------------------


(d)                                 promptly notify the Offeror of any
Alternative Transaction, any bona fide inquiry, proposal, discussions or
negotiation with respect to any Alternative Transaction of which such
Shareholder or any of its directors, officers, employees, representatives,
agents, trustees or partners becomes aware (and of which the Company or any of
its directors, officers, employees, representatives or agents is not aware),
except to the extent that the Shareholder has been advised by its legal counsel
that to do so would cause a breach of its fiduciary duties to the Company or any
of its Subsidiaries; such notice will include, to the extent known to such
Shareholder, the material terms and conditions of such Alternative Transaction,
inquiry, proposal, discussion or negotiation.  Such notice to the Offeror shall
be made forthwith orally and in writing and shall indicate, to the extent known
to such Shareholder, such details of the proposal, inquiry or contact as the
Offeror may reasonably request, including the identity of the Person making such
proposal, inquiry or contact and the terms and conditions of such Alternative
Transaction, inquiry, proposal, discussion or negotiation;


(E)                                  NOT OPTION, SELL, TRANSFER, PLEDGE,
ENCUMBER, GRANT A SECURITY INTEREST IN, HYPOTHECATE OR OTHERWISE CONVEY ANY OF
THE SHAREHOLDER’S SHARES (OR ANY RIGHT OR INTEREST THEREIN (LEGAL OR
EQUITABLE)), TO ANY PERSON OR GROUP OR AGREE TO DO ANY OF THE FOREGOING;


(F)                                    NOT GRANT OR AGREE TO GRANT ANY PROXY,
POWER OF ATTORNEY OR OTHER RIGHT TO VOTE THE SHAREHOLDER’S SHARES, OR ENTER INTO
ANY VOTING AGREEMENT, VOTING TRUST, VOTE POOLING OR OTHER AGREEMENT WITH RESPECT
TO THE RIGHT TO VOTE, CALL MEETINGS OF SHAREHOLDERS OR GIVE CONSENTS OR APPROVAL
OF ANY KIND WITH RESPECT TO ANY OF THE SHAREHOLDER’S SHARES;


(G)                                 NOT VOTE OR CAUSE TO BE VOTED ANY OF THE
SHAREHOLDER’S SHARES IN RESPECT OF ANY PROPOSED ACTION BY THE COMPANY OR ITS
SHAREHOLDERS OR AFFILIATES OR ANY OTHER PERSON IN A MANNER WHICH WOULD
REASONABLY BE REGARDED AS LIKELY TO PREVENT OR DELAY THE SUCCESSFUL COMPLETION
OF THE OFFER;


(H)                                 NOT DO INDIRECTLY THAT WHICH IT MAY NOT DO
DIRECTLY IN RESPECT OF THE RESTRICTIONS ON ITS RIGHTS WITH RESPECT TO THE
SHAREHOLDER’S SHARES PURSUANT TO THIS SECTION 3.1; AND


(I)                                     UPON THE OFFEROR TAKING UP AND PAYING
FOR THE SHARES TENDERED BY THE SHAREHOLDER AND ACQUIRING SHARES REPRESENTING AT
LEAST A MAJORITY OF THE THEN OUTSTANDING SHARES, UPON THE WRITTEN REQUEST OF THE
OFFEROR, THE SHAREHOLDER WILL OR WILL CAUSE ANY NOMINEE OR REPRESENTATIVE OF THE
SHAREHOLDER WHO ACTS AS A DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
RESIGN IN AN ORDERLY MANNER AND TO ASSIST WITH THE APPOINTMENT OF SUCH PERSON OR
PERSONS IDENTIFIED BY THE OFFEROR AS A SUBSTITUTE DIRECTOR OF THE COMPANY.

4


--------------------------------------------------------------------------------


3.2          Deposit of the Shareholder’s Shares under the Offer

Each Shareholder hereby agrees with the Offeror that it will, as soon as
practicable and in any event on or before the fifteenth Business Day following
the making of the Offer, cause all of its Shareholder’s Shares to be validly
tendered in acceptance of the Offer together with the letter of transmittal or,
if applicable, notice of guaranteed delivery, and any other documents required
in accordance with the Offer, and will not withdraw its Shareholder’s Shares
from the Offer except as expressly otherwise permitted under this Agreement.


3.3                               CO-OPERATION/SUBSTITUTE TRANSACTION

If the Offeror concludes after the date of this Agreement that it is necessary
or desirable to proceed with a form of transaction other than the Offer
(including, without limitation, a plan of arrangement or amalgamation) whereby
the Offeror and/or its affiliates would effectively acquire all the Shares on
economic and other terms and conditions (including, without limitation, tax
treatment) having consequences to each Shareholder that are no less favourable
than those contemplated by this Agreement, as determined by such Shareholder,
acting reasonably (any such transaction is referred to as a “Substitute
Transaction”), each Shareholder agrees to support the completion of the
Substitute Transaction in the same manner as the Offer, including by voting its
Shareholder’s Shares in favour of the Substitute Transaction.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES


4.1                               REPRESENTATIONS AND WARRANTIES OF THE
SHAREHOLDER

Each Shareholder hereby represents and warrants to and covenants with the
Offeror, on a several basis, as follows, and acknowledges that the Offeror is
relying upon such representations, warranties and covenants in entering into
this Agreement:

(a)                                  Incorporation and Authorization.  Such
Shareholder has all necessary power, authority, capacity and right to enter into
this Agreement and to carry out each of its obligations under this Agreement. 
This Agreement has been duly executed and delivered by such Shareholder and
constitutes a legal, valid and binding obligation of such Shareholder
enforceable against it in accordance with its terms, subject to bankruptcy and
insolvency and other laws affecting the enforcement of creditors’ rights
generally and subject to the qualification that equitable remedies may only be
granted in the discretion of a court of competent jurisdiction.

(b)                                 Ownership of Shares and Other Securities. 
Such Shareholder is, and will be immediately prior to the Effective Date, the
sole registered and beneficial owner of its Shareholder’s Shares shown opposite
its name as being beneficially owned in Schedule 4.1(b), with good and
marketable title thereto, free and clear of all Encumbrances, and has full legal
right, power and authority to enter into this Agreement, to deposit, or to cause
the deposit of, its Shareholder’s Shares under the Offer and to sell, or to
cause the sale of, its Shareholder’s Shares to the Offeror pursuant to the
Offer; upon take-up of and payment for its Shareholder’s Shares, such
Shareholder will have conveyed to the Offeror good and marketable title to its

5


--------------------------------------------------------------------------------


beneficially owned Shareholder’s Shares, free and clear of any Encumbrances
(excluding any Encumbrances that have been granted by or that may be claimed in
respect of the Offeror).


(C)                                  NO CONFLICTS.  NONE OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY SUCH SHAREHOLDER, THE CONSUMMATION BY SUCH
SHAREHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY NOR COMPLIANCE BY SUCH
SHAREHOLDER WITH ANY OF THE PROVISIONS HEREOF WILL VIOLATE, CONFLICT WITH, OR
RESULT IN A BREACH OF ANY PROVISION OF, REQUIRE ANY CONSENT, APPROVAL OR NOTICE
UNDER, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME
OR BOTH, WOULD CONSTITUTE A DEFAULT) OR RESULT IN A RIGHT OF TERMINATION OR
ACCELERATION UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF: (I) THE
CERTIFICATE OF INCORPORATION, CERTIFICATE OF LIMITED PARTNERSHIP, ARTICLES OR
BY-LAWS OR OTHER CONSTATING DOCUMENTS OF SUCH SHAREHOLDER; OR (II) ANY MATERIAL
CONTRACT TO WHICH SUCH SHAREHOLDER IS A PARTY; OR (III) VIOLATE ANY JUDGMENT,
RULING, ORDER, WRIT, INJUNCTION, AWARD, DECREE, STATUTE, ORDINANCE, RULE OR
REGULATION APPLICABLE TO SUCH SHAREHOLDER.


(D)                                 NO AGREEMENTS.  NO PERSON HAS ANY AGREEMENT
OR OPTION, OR ANY RIGHT OR PRIVILEGE (WHETHER BY LAW, PRE-EMPTIVE OR
CONTRACTUAL) CAPABLE OF BECOMING AN AGREEMENT OR OPTION, FOR THE PURCHASE,
ACQUISITION OR TRANSFER OF ANY OF ITS SHAREHOLDER’S SHARES, OR ANY INTEREST
THEREIN OR RIGHT THERETO, EXCEPT PURSUANT TO THIS AGREEMENT.


(E)                                  VOTING.  NONE OF ITS SHAREHOLDER’S SHARES
IS SUBJECT TO ANY PROXY, POWER OF ATTORNEY, VOTING AGREEMENT, VOTING TRUST, VOTE
POOLING OR OTHER AGREEMENT WITH RESPECT TO THE RIGHT TO VOTE, CALL MEETINGS OF
SHAREHOLDERS OR GIVE CONSENTS OR APPROVALS OF ANY KIND.


(F)                                    CONSENTS.  NO CONSENT, WAIVER, APPROVAL,
AUTHORIZATION, EXEMPTION, REGISTRATION, LICENCE OR DECLARATION OF OR BY, OR
FILING WITH, OR NOTIFICATION TO ANY GOVERNMENT AUTHORITY WHICH HAS NOT BEEN MADE
OR OBTAINED IS REQUIRED TO BE MADE OR OBTAINED BY SUCH SHAREHOLDER IN CONNECTION
WITH (I) THE EXECUTION AND DELIVERY BY SUCH SHAREHOLDER OF THIS AGREEMENT OR THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, OR (II) THE CONSUMMATION OF ANY
TRANSACTIONS BY SUCH SHAREHOLDER PROVIDED FOR HEREIN, EXCEPT FOR, IN EITHER
CASE, THE FILING OF REPORTS UNDER APPLICABLE SECURITIES LEGISLATION.


(G)                                 LEGAL PROCEEDINGS.  THERE ARE NO LEGAL
PROCEEDINGS IN PROGRESS OR PENDING BEFORE ANY GOVERNMENT AUTHORITY OR THREATENED
AGAINST SUCH SHAREHOLDER OR ANY OF ITS AFFILIATES THAT WOULD ADVERSELY AFFECT IN
ANY MANNER THE ABILITY OF SUCH SHAREHOLDER TO ENTER INTO THIS AGREEMENT AND TO
PERFORM ITS OBLIGATIONS HEREUNDER OR THE TITLE OF SUCH SHAREHOLDER TO ANY OF ITS
BENEFICIALLY OWNED SHAREHOLDER’S SHARES AND THERE IS NO JUDGMENT, DECREE OR
ORDER AGAINST SUCH SHAREHOLDER THAT WOULD ADVERSELY AFFECT IN ANY MANNER THE
ABILITY OF SUCH SHAREHOLDER TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THE TITLE OF SUCH SHAREHOLDER TO ANY OF ITS
BENEFICIALLY OWNED SHAREHOLDER’S SHARES.


(H)                                 AGREEMENTS WITH COMPANY.  EXCEPT AS
DISCLOSED IN THE COMPANY REPORTS OR AS PREVIOUSLY DISCLOSED IN WRITING TO THE
OFFEROR, SUCH SHAREHOLDER IS NOT A PARTY TO ANY CONTRACT WITH THE COMPANY OR ANY
OF ITS SUBSIDIARIES.

6


--------------------------------------------------------------------------------



(I)                                     CLAIMS.  EXCEPT AS DISCLOSED IN THE
COMPANY REPORTS OR AS PREVIOUSLY DISCLOSED IN WRITING TO THE OFFEROR, SUCH
SHAREHOLDER HAS NO CLAIMS AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES AS OF
THE DATE HEREOF AND WILL NOT HAVE ANY CLAIMS AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES BY REASON OF ENTERING INTO THIS AGREEMENT.

The representations and warranties of each Shareholder set forth in this Section
4.1 shall survive the completion of the purchase by the Offeror of its
Shareholder’s Shares and despite such completion, shall continue in full force
and effect for the benefit of the Offeror.


4.2                               REPRESENTATIONS AND WARRANTIES OF THE OFFEROR

The Offeror hereby represents and warrants to each Shareholder each of the
representations and warranties of the Offeror contained in the Support
Agreement, which are incorporated herein by reference, and that:


(A)                                  INCORPORATION.  THE OFFEROR IS A
CORPORATION DULY INCORPORATED AND IS VALIDLY EXISTING AS A CORPORATION IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


(B)                                 POWER AND AUTHORITY.  THE OFFEROR HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO
CARRY OUT ITS OBLIGATIONS HEREUNDER.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE OFFEROR AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF THE OFFEROR ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY AND INSOLVENCY AND OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND SUBJECT TO THE QUALIFICATION THAT EQUITABLE REMEDIES MAY
ONLY BE GRANTED IN THE DISCRETION OF A COURT OF COMPETENT JURISDICTION.


(C)                                  NO CONFLICTS.  NONE OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE OFFEROR, THE CONSUMMATION BY THE OFFEROR OF
THE TRANSACTIONS CONTEMPLATED HEREBY NOR COMPLIANCE BY THE OFFEROR WITH ANY OF
THE PROVISIONS HEREOF WILL VIOLATE, CONFLICT WITH, OR RESULT IN A BREACH OF ANY
PROVISION OF, REQUIRE ANY CONSENT, APPROVAL OR NOTICE UNDER, OR CONSTITUTE A
DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE A DEFAULT) OR RESULT IN A RIGHT OF TERMINATION OR ACCELERATION UNDER,
ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF: (I) THE CERTIFICATE OF
INCORPORATION OR BY-LAWS OF THE OFFEROR; OR (II) ANY MATERIAL CONTRACT TO WHICH
THE OFFEROR OR ANY OF ITS SUBSIDIARIES IS A PARTY; OR (III) SUBJECT TO
COMPLIANCE WITH APPLICABLE LAWS AS PROVIDED IN THE SUPPORT AGREEMENT, VIOLATE
ANY JUDGMENT, RULING, ORDER, WRIT, INJUNCTION, AWARD, DECREE, STATUTE,
ORDINANCE, RULE OR REGULATION APPLICABLE TO THE OFFEROR OR ANY OF ITS
SUBSIDIARIES.


(D)                                 CONSENTS.  NO CONSENT, WAIVER, APPROVAL,
AUTHORIZATION, EXEMPTION, REGISTRATION, LICENCE OR DECLARATION OF OR BY, OR
FILING WITH, OR NOTIFICATION TO ANY GOVERNMENT AUTHORITY WHICH HAS NOT BEEN MADE
OR OBTAINED IS REQUIRED TO BE MADE OR OBTAINED BY THE OFFEROR IN CONNECTION WITH
(I) THE EXECUTION AND DELIVERY BY THE OFFEROR OF THIS AGREEMENT OR THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, OR (II) THE CONSUMMATION OF ANY
TRANSACTIONS BY THE OFFEROR PROVIDED FOR HEREIN, EXCEPT AS PROVIDED IN THE
SUPPORT AGREEMENT.

7


--------------------------------------------------------------------------------



(E)                                  LEGAL PROCEEDINGS.  THERE ARE NO LEGAL
PROCEEDINGS IN PROGRESS OR PENDING BEFORE ANY GOVERNMENT AUTHORITY OR THREATENED
AGAINST THE OFFEROR OR ANY OF ITS AFFILIATES THAT WOULD ADVERSELY AFFECT IN ANY
MANNER THE ABILITY OF THE OFFEROR TO ENTER INTO THIS AGREEMENT AND TO PERFORM
ITS OBLIGATIONS HEREUNDER AND THERE IS NO JUDGMENT, DECREE OR ORDER AGAINST THE
OFFEROR THAT WOULD ADVERSELY AFFECT IN ANY MANNER THE ABILITY OF THE OFFEROR TO
ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.

The representations and warranties of the Offeror set forth in this Section 4.2
shall survive the completion of the purchase by the Offeror of the Shareholder’s
Shares of each Shareholder and despite such completion, shall continue in full
force and effect for the benefit of each Shareholder.


ARTICLE 5


TERMINATION


5.1                               TERMINATION BY THE OFFEROR

The Offeror, when not in default in the performance of its material obligations
under this Agreement or the Support Agreement, may, without prejudice to any of
its rights hereunder and in its sole discretion, terminate this Agreement (in
respect of a Shareholder) by written notice to such Shareholder if:


(A)                                  ANY OF THE REPRESENTATIONS AND WARRANTIES
OF SUCH SHAREHOLDER UNDER THIS AGREEMENT SHALL NOT BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS;


(B)                                 SUCH SHAREHOLDER SHALL NOT HAVE COMPLIED
WITH ITS MATERIAL COVENANTS TO THE OFFEROR CONTAINED IN THIS AGREEMENT;


(C)                                  THE OFFEROR SHALL NOT BE REQUIRED TO MAKE
THE OFFER UNDER THE TERMS AND CONDITIONS OF THE SUPPORT AGREEMENT;


(D)                                 ANY CONDITION TO COMPLETION OF THE OFFER, AS
SET OUT IN SCHEDULE 2.1(A) TO THE SUPPORT AGREEMENT, IS NOT SATISFIED OR WAIVED
PRIOR TO THE EXPIRY DATE; OR


(E)                                  THE SUPPORT AGREEMENT HAS BEEN TERMINATED
IN ACCORDANCE WITH ITS TERMS.


5.2                               TERMINATION BY THE SHAREHOLDER

Each Shareholder, when not in material default in the performance of its
obligations under this Agreement, may, without prejudice to any of its rights
hereunder and in its sole discretion, terminate this Agreement by written notice
to the Offeror if:


(A)                                  ANY OF THE REPRESENTATIONS AND WARRANTIES
OF THE OFFEROR UNDER THIS AGREEMENT SHALL NOT BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS;


(B)                                 THE OFFEROR SHALL NOT HAVE COMPLIED WITH ITS
MATERIAL COVENANTS TO SUCH SHAREHOLDER CONTAINED HEREIN;


(C)                                  THE TERMS OF THE OFFER DO NOT CONFORM WITH
THE PROVISIONS OF THE SUPPORT AGREEMENT;

8


--------------------------------------------------------------------------------



(D)                                 THE TAKE-UP DATE HAS NOT OCCURRED WITHIN 120
DAYS OF THE LATEST MAILING TIME; PROVIDED, HOWEVER, THAT IF THE OFFEROR’S
TAKE-UP AND PAYMENT FOR SHARES DEPOSITED UNDER THE OFFER IS DELAYED BY (I) AN
INJUNCTION OR ORDER MADE BY A COURT OR REGULATORY AUTHORITY OF COMPETENT
JURISDICTION, OR (II) THE OFFEROR NOT HAVING OBTAINED ANY REGULATORY WAIVER,
CONSENT OR APPROVAL WHICH IS NECESSARY TO PERMIT THE OFFEROR TO TAKE UP AND PAY
FOR SHARES DEPOSITED UNDER THE OFFER, THEN, PROVIDED THAT SUCH INJUNCTION OR
ORDER IS BEING CONTESTED OR APPEALED OR SUCH REGULATORY WAIVER, CONSENT OR
APPROVAL IS BEING ACTIVELY SOUGHT, AS APPLICABLE, THIS AGREEMENT SHALL NOT BE
TERMINATED BY SUCH SHAREHOLDER PURSUANT TO THIS SECTION 5.2(D) UNTIL THE EARLIER
OF (A) 180 DAYS AFTER THE OFFER IS COMMENCED AND (B) THE TENTH BUSINESS DAY
FOLLOWING THE DATE ON WHICH SUCH INJUNCTION OR ORDER CEASES TO BE IN EFFECT OR
SUCH WAIVER, CONSENT OR APPROVAL IS OBTAINED, AS APPLICABLE;


(E)                                  THE OFFEROR HAS NOT MAILED THE OFFER WITHIN
THE TIME PERIOD PROVIDED FOR IN SECTION 2.1(C) OF THE SUPPORT AGREEMENT;


(F)                                    THE SUPPORT AGREEMENT HAS BEEN TERMINATED
IN ACCORDANCE WITH ITS TERMS; OR


(G)                                 A BONA FIDE WRITTEN PROPOSAL FOR AN
ALTERNATIVE TRANSACTION IS MADE AVAILABLE TO ALL HOLDERS OF SHARES ON IDENTICAL
TERMS WHICH, IF CONSUMMATED IN ACCORDANCE WITH ITS TERMS, WOULD RESULT IN A
TRANSACTION MORE FAVOURABLE TO SUCH SHAREHOLDER FROM A FINANCIAL POINT OF VIEW
THAN THE OFFER, AS DETERMINED BY SUCH SHAREHOLDER, ACTING REASONABLY (A
“SUPERIOR PROPOSAL”), AND THE OFFEROR DOES NOT INCREASE THE CONSIDERATION UNDER
THE OFFER TO CONSIDERATION AT LEAST EQUIVALENT TO THE CONSIDERATION UNDER THE
SUPERIOR PROPOSAL ON OR PRIOR TO THE EARLIER TO OCCUR OF (I) THE THIRD BUSINESS
DAY AFTER  THE SHAREHOLDERS OR THE COMPANY, WHICHEVER IS FIRST, HAVE ADVISED THE
OFFEROR THAT THEY OR IT, AS APPLICABLE, CONSIDER SUCH ALTERNATIVE TRANSACTION TO
BE A SUPERIOR PROPOSAL, AND (II) THE LAST DAY ON WHICH SUCH SHAREHOLDER CAN
PRUDENTLY WITHDRAW THE SHARES IT HAS DEPOSITED UNDER THE OFFER IN ORDER TO
TENDER, DEPOSIT OR OTHERWISE DELIVER SUCH SHARES TO THE PERSON MAKING  THE
SUPERIOR PROPOSAL.


5.3                               AGREEMENT TO TERMINATE

This Agreement, in respect of a Shareholder, may be terminated by a written
instrument executed by the Offeror and such Shareholder.


5.4                               EFFECT OF TERMINATION

If this Agreement is terminated in accordance with this Article 5, subject to
Section 5.5, the provisions of this Agreement will become null and void and of
no further force and effect and no party shall have liability to any other
party, except in respect of a breach of this Agreement which occurred prior to
such termination, and the Offeror shall no longer be required to make or pursue
the Offer and, if the Offer has been made, the Shareholder in respect of which
this Agreement is terminated shall be entitled to withdraw its Shareholder’s
Shares from the Offer.

9


--------------------------------------------------------------------------------


5.5                               Automatic Termination

Subject to the survival of representations and warranties as contemplated in
Sections 4.1 and 4.2, this Agreement shall terminate automatically in respect of
a Shareholder immediately following the completion of the purchase by the
Offeror of the Shareholder’s Shares of such Shareholder.


ARTICLE 6


GENERAL


6.1                               FURTHER ASSURANCES

Each of the Shareholders and the Offeror will, from time to time, promptly
execute and deliver all such further documents and instruments and do all such
acts and things as the other party may reasonably require to effectively carry
out or better evidence or perfect the full intent and meaning of this Agreement.


6.2                               SURVIVAL OF REPRESENTATIONS AND WARRANTIES

No investigations made by or on behalf of the Offeror or any of its authorized
agents at any time shall have the effect of waiving, diminishing the scope of or
otherwise affecting any representation, warranty or covenant made by any
Shareholder herein or pursuant hereto.


6.3                               DISCLOSURE

Except as expressly contemplated herein or as required by applicable Laws or by
any Government Authority or Securities Authority, no party shall make any public
announcement or statement with respect to this Agreement or the transactions
contemplated herein without the approval of the other parties, which approval
shall not be unreasonably withheld or delayed.  Each Shareholder acknowledges
that the Offeror and the Company are required by Law to disclose the nature and
substance of this Agreement in the Bid Circular and Directors’ Circular and a
copy may be filed with applicable Securities Authorities.  The parties agree to
consult with each other prior to issuing any public announcement or statement
with respect to this Agreement or the transactions contemplated herein.


6.4                               SINGULAR, PLURAL, ETC.

In this Agreement, words importing the singular number include the plural and
vice versa and words importing gender include the masculine, feminine and neuter
genders.  Unless the context otherwise requires, any reference to a “party”
herein is a reference to a party hereto.  Any references to “including” or
“includes” means “including (or includes) without limitation”.


6.5                               DEEMED CURRENCY

Unless otherwise expressly stated, all references to dollars, “$” or currency
herein shall be deemed to be references to U.S. currency.

10


--------------------------------------------------------------------------------


6.6                               Headings, etc.

The division of this Agreement into Articles, Sections and Schedules, the
provision of a table of contents hereto and the insertion of the recitals and
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement and, unless otherwise stated,
all references in this Agreement or in the Schedules hereto to Articles,
Sections and Schedules refer to Articles, Sections and Schedules of and to this
Agreement or of the Schedules in which such reference is made, as applicable.


6.7                               DATE FOR ANY ACTION

In the event that any date on which any action is required to be taken hereunder
by any of the parties is not a Business Day, such action shall be required to be
taken on the next succeeding day which is a Business Day.


6.8                               GOVERNING LAW

This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of British Columbia and the laws of Canada applicable therein.


6.9                               ATTORNMENT

The parties hereby irrevocably and unconditionally consent to and submit to the
non-exclusive jurisdiction of the courts of the Province of British Columbia for
any actions, suits or proceedings arising out of or relating to this Agreement
or the matters contemplated hereby and further agree that service of any
process, summons, notice or document by single registered mail to the addresses
of the parties set forth in this Agreement shall be effective service of process
for any action, suit or proceeding brought against either party in such court. 
The parties hereby irrevocably and unconditionally waive any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the matters contemplated hereby in the courts of the Province of British
Columbia and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding so
brought has been brought in an inconvenient forum.


6.10                        ENTIRE AGREEMENT

This Agreement, including the schedules hereto and the provisions of the Support
Agreement incorporated herein by reference, constitutes the entire agreement and
understanding between and among the parties hereto with respect to the subject
matter hereof and supersedes any prior agreement or understanding with respect
thereto.


6.11                        AMENDMENTS

This Agreement may not be modified, amended, altered or supplemented, except by
written agreement executed by all of the parties hereto.

11


--------------------------------------------------------------------------------


6.12                        Notices

Any notice, consent, waiver, direction or other communication required or
permitted to be given under this Agreement by a party shall be in writing and
shall be given by delivery, or by facsimile transmission or by delivery
addressed to the party to which the notice is to be given at its address for
service herein.  Any notice, consent, waiver, direction or other communication
aforesaid shall, if delivered, be deemed to have been given and received on the
date on which it was delivered to the address provided herein (if a Business
Day, if not, then the next succeeding Business Day) and if sent by facsimile
transmission be deemed to have been given and received at the time of receipt
(if a Business Day, if not, then the next succeeding Business Day) unless
actually received after 4:00 p.m. (Vancouver time) at the point of delivery in
which case it shall be deemed to have been given and received on the next
Business Day.

The address for service for each of the parties hereto shall be as follows:

 (a)

if to the Shareholders:

 

 

 

 

 

Baker Brothers Investments

 

 

667 Madison Avene, 17th Floor

 

 

New York, NY 10021

 

 

 

 

 

Attention:

Felix Baker

 

 

Fax No.:

212.521.2245

 

 

 

 

 

 

with a copy for information purposes but not as notice to:

 

 

 

 

 

Sullivan & Cromwell LLP

 

 

125 Broad Street

 

 

New York, NY 10004-2498

 

 

 

 

 

Attention:

Richard Howe

 

 

Fax No.:

212.558.3588

 

 

 

 

 

 

and to:

 

 

 

 

 

Davies Ward Phillips & Vineberg LLP

 

 

1 First Canadian Place, 44th Floor

 

 

Toronto, ON M5X 1B1

 

 

 

 

 

Attention:

Berl Nadler and Peter Hong

 

 

Fax No.:

416.863.0871

 

 

 

 


 


(B)


IF TO THE OFFEROR:


 


 


 


 

 

 

Millennium Pharmaceuticals, Inc.

 

 

49 Lansdowne Street

 

 

Cambridge, MA 02139

 

12


--------------------------------------------------------------------------------


 

 

Attention:

General Counsel

 

 

Fax No.:

617.374.0074

 

 

 

 

 

 

with a copy for information purposes but not as notice to:

 

 

 

 

 

McCarthy Tetrault LLP

 

 

Suite 1300, Pacific Centre

 

 

777 Dunsmuir Street

 

 

Vancouver, BC V7Y 1K2

 

 

 

 

 

Attention:

Tim McCafferty

 

 

Fax No.:

604.622.5780

 

 

 

 

 

 

and to:

 

 

 

 

 

Wilmer Hale

 

 

160 State Street

 

 

Boston, MA 02110

 

 

 

 

 

Attention:

Michael LaCascia

 

 

Fax No.:

617.526.5000

 


6.13                        SPECIFIC PERFORMANCE AND OTHER EQUITABLE RIGHTS

It is recognized and acknowledged that a breach by any party of any material
obligations contained in this Agreement will cause the other party to sustain
injury for which it would not have an adequate remedy at law for money damages. 
Accordingly, in the event of any such breach, any aggrieved party shall be
entitled to the remedy of specific performance of such obligations and
interlocutory, preliminary and permanent injunctive and other equitable relief
in addition to any other remedy to which it may be entitled, at law or in
equity.


6.14                        ASSIGNMENT

Except as expressly permitted by the terms hereof, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the Shareholders without the prior express written consent of the Offeror and
by the Offeror without the prior express written consent of the Shareholders. 
Notwithstanding the foregoing provisions of this Section 6.14, the Offeror may
assign all or any part of its rights or obligations under this Agreement to a
direct or indirect wholly-owned Subsidiary of the Offeror, to a corporation
which directly or indirectly wholly-owns the Offeror, or to a direct or indirect
wholly-owned Subsidiary of such a corporation, provided that any such assignment
will have no adverse tax or other effects to each Shareholder under the Offer,
and provided further that if such assignment takes place, the Offeror shall
continue to be liable to the Shareholders for any default in performance by the
assignee.

13


--------------------------------------------------------------------------------


6.15                        Expenses

Each of the parties shall pay its respective legal, financial advisory and
accounting costs and expenses incurred in connection with the preparation,
execution and delivery of this Agreement and all documents and instruments
executed or prepared pursuant hereto and any other costs and expenses whatsoever
and howsoever incurred.

6.16                        Severability

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law.  Any provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall be
ineffective only to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


6.17                        COUNTERPART EXECUTION

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same agreement effective as of the date hereof.


6.18                        SEVERAL OBLIGATIONS OF SHAREHOLDERS

The obligations of the Shareholders hereunder are several on the part of each
Shareholder, and are not joint and several among the Shareholders.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

MILLENNIUM PHARMACEUTICALS,
INC.,

 

 

 

 

By:

/s/ Laurie B. Keating

 

 

 

Name:

 

Laurie B. Keating

 

 

Title:

 

Senior Vice President, General

 

 

 

 

Counsel and Secretary

 

 

 

 

 

 

BAKER BIOTECH FUND I, L.P.

 

By:

Baker/Tisch Capital, L.P.,

 

 

its general partner

 

By:

Baker/Tisch Capital (GP), LLC,

 

 

its general partner

 

 

 

 

By:

 

/s/ Felix Baker, Ph.D

 

 

 

 

Name:

Felix Baker, Ph.D

 

 

 

Title:

Managing Member

 

14


--------------------------------------------------------------------------------


 

14159, L.P.

 

By:

14159 Capital, L.P.,

 

 

its general partner

 

By:

14159 Capital (GP), LLC,

 

 

its general partner

 

By:

 

/s/ Felix Baker, Ph.D

 

 

 

 

Name:

Felix Baker, Ph.D

 

 

 

Title:

Managing Member

 

 

BAKER BROTHERS LIFE SCIENCES,
L.P.

 

 

 

 

By:

Baker Brothers Life Sciences Capital, L.P.

 

 

its general partner

 

By:

Baker Brothers Life Sciences Capital, (GP) LLC,

 

 

its general partner

 

 

 

 

By:

 

/s/ Felix Baker, Ph.D

 

 

 

 

Name:

Felix Baker, Ph.D

 

 

 

Title:

Managing Member

 

 

 

BAKER/TISCH INVESTMENTS, L.P.

 

By:

Baker/Tisch Capital, L.P.,

 

 

its general partner

 

By:

Baker/Tisch Capital, (GP), LLC,

 

 

its general partner

 

 

 

 

By:

 

/s/ Felix Baker, Ph.D

 

 

 

 

Name:

Felix Baker, Ph.D

 

 

 

Title:

Managing Member

 

15


--------------------------------------------------------------------------------


 

BAKER BROS. INVESTMENTS, L.P.

 

By:

Baker Bros. Capital, L.P.,

 

 

its general partner

 

By:

Baker Bros. Capital (GP), LLC,

 

 

its general partner

 

 

 

 

By:

 

/s/ Felix Baker, Ph.D

 

 

 

 

Name:

Felix Baker, Ph.D

 

 

 

Title:

Managing Member

 

BAKER BROS. INVESTMENTS II, L.P.

 

By:

Baker Bros. Capital, L.P.,

 

 

its general partner

 

By:

Baker Bros. Capital (GP), LLC,

 

 

its general partner

 

 

 

 

By:

 

/s/ Felix Baker, Ph.D

 

 

 

 

Name:

Felix Baker, Ph.D

 

 

 

Title:

Managing Member

 

16


--------------------------------------------------------------------------------


Schedule 4.1(b) — Shareholders and Ownership of Shares

Registered and Beneficial Owner

 

Number and Class of Shares

 

 

 

 

 

Baker Bros. Investments, L.P.

 

330,058

 

 

 

 

 

Baker Bros. Investments II, L.P.

 

351,749

 

 

 

 

 

Baker Biotech Fund I, L.P.

 

3,604,620

 

 

 

 

 

14159, L.P.

 

83,137

 

 

 

 

 

Baker/Tisch Investments, L.P.

 

28,177

 

 

 

 

 

Baker Brothers Life Sciences, L.P.

 

5,013,859

 

 

 

 

 

TOTAL

 

9,411,500

 

 


--------------------------------------------------------------------------------